Broyles, C. J.
1. The defendant was convicted of perjury. On the trial the court erred in failing to instruct the jury that before one can be legally convicted of the offense of perjury where the State relies on oral evidence for a conviction; there must be two witnesses to prove the charge, or one witness and corroborating circumstances. See, in this connection, Davis v. State, 7 Ga. App. 680, 686 (67 S. E. 839); Nance v. State, 126 Ga. 95 (54 S. E. 932) ; Mallard v. State, 19 Ga. App. 99 (90 S. E. 1044) ; Cox v. State, 13 Ga. App. 687 (5) (79 S. E. 909).
2. The special assignments of error other than the one dealt with above are not passed upon, as the alleged errors are not likely to recur on another trial of the case.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.